289 P.2d 396 (1955)
Ketter GORDON and Jack Pittman, Plaintiffs in Error,
v.
STATE of Oklahoma, Defendant in Error.
No. A-12167.
Criminal Court of Appeals of Oklahoma.
September 14, 1955.
Rehearing Denied November 9, 1955.
Walter Billingsley, Wewoka, for plaintiffs in error.
Mac Q. Williamson, Atty. Gen., for defendant in error.
JONES, Presiding Judge.
The defendants, Ketter Gordon and Jack Pittman, were jointly charged in the County Court of Seminole County with operating and maintaining a public nuisance, were tried, found guilty and sentenced to serve 90 days in jail and pay a fine of $250 and have appealed.
The only issue presented by the appeal is whether the evidence was sufficient to sustain the conviction.
The proof of the State showed that the defendants operated a barbecue stand and dance hall in the negro community known as Nobletown near Wewoka. Several officers testified to having visited the place of business of defendants at various times and having observed mixed crowds of colored and white people there drinking and carousing. Many arrests had been made at or near defendants' place of business for drunkenness, fighting, assault with a dangerous weapon and attempted rape. Many other witnesses testified to having gone to the premises of the accused and there having purchased intoxicating liquor from one or the other of the defendants. Some of them testified to buying whiskey in Seven Up bottles for $1.00 a bottle and others bought *397 "Choctaw" beer. Fights in which knives were used were not uncommon and on one occasion, according to a witness, the defendant Gordon hit a teenage boy so hard with a pistol that it almost severed his ear. Many white teenagers from Wewoka would attend the dances where the music was provided generally by a jukebox.
The proof of the sale and open drinking of intoxicating liquor and a general course of disorderly conduct was wholly sufficient for the jury to determine that the two defendants were operating and maintaining a public nuisance in accordance with the definition of our statute, 50 Ohio St. 1951 § 2. King v. State, 71 Okla. Crim. 158, 109 P.2d 836; Hilbert v. State, 44 Okla. Crim. 89, 279 P. 910. Judgment and sentence of the County Court of Seminole County is affirmed.
BRETT and POWELL, JJ., concur.